17 Mich. App. 659 (1969)
170 N.W.2d 266
PEOPLE
v.
BECK
Docket No. 5,446.
Michigan Court of Appeals.
Decided June 23, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Patricia J. Pernick, Assistant Prosecuting Attorney, for the people.
Owen J. Galligan, for defendant on appeal.
*660 BEFORE: J.H. GILLIS, P.J., and LEVIN and BRONSON, JJ.
PER CURIAM:
Defendant Thomas Beck was charged with larceny in a store. MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). He waived trial by jury and was tried by the judge, convicted and sentenced.
At trial a witness testified that he saw the defendant reach over the counter, open the register, remove the money and leave the store. He further testified that he identified defendant in a show-up. The proprietor of the store testified that he had stepped out of his store for a moment, that as he re-entered the store the defendant was leaving, that he was informed of the theft and called police. He was unable to recognize the defendant at the show-up.
The appeal tests the sufficiency of the evidence for a finding of guilty beyond a reasonable doubt. The people have filed a motion to affirm the conviction. A review of the record discloses the presence of sufficient evidence, if believed, to support the judgment. The measure of credence to be given any portion of the evidence presented is in the province of the trier of fact.
The motion to affirm the defendant's conviction is granted.